Citation Nr: 1641546	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  15-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to bilateral knee, bilateral hip and/or a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

As the record reveals multiple psychiatric diagnoses, the Board has expanded the issue of service connection for depression to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to afford the Veteran VA examinations detailing the nature and etiology of the disabilities on appeal.

The Veteran has asserted that he experienced knee injuries during service during basic training.  See Board Hearing Transcript (Tr.) at 5.  He reported that he was told that he had torn ligaments in his knees.  See id.  He submitted a statement from Dr. M.K., D.C., dated August 2013.  In that statement, Dr. M.K. noted that the Veteran tore ligaments in both knees during basic training and developed a compensatory problem in his bilateral sacroiliac joints due to an abnormal gait caused by ligamentous damage in his knees.  This evidence indicated that the Veteran has current disability that may be associated with service, but does not indicate the specific disabilities caused by the abnormal gait.  The Veteran has also asserted that he developed psychiatric symptoms due to his bilateral knee, bilateral hip and low back disabilities.  Given this evidence, VA examinations detailing the nature and etiology of the disabilities on appeal are necessary.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran requested that treatment records from Dr. M.K. be obtained.  VA attempted to obtain those records by letters dated January 2014 and March 2014.  No records from Dr. M.K. were obtained.  38 C.F.R. § 3.159(e) provides that if VA makes reasonable efforts to obtain relevant non-Federal records and concludes that further efforts to obtain them would be futile, VA must provide the Veteran of written or oral notice of this fact and include details relating to its efforts in attempting to obtain those records.  To date, no such notice has been provided to the Veteran.

Finally, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). To date, records relating to the award of those benefits are not associated with the claims file.  On remand, efforts to obtain SSA records must be made.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) regarding the inability to obtain records from Dr. M.K.

2.  Contact SSA to request the Veteran's complete Social Security records, including a copy of any decision made regarding the Veteran's application for SSA disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and (e) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee, bilateral hip and low back disabilities.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

a.  As to any knee disability, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability had its onset in service or is otherwise related to active service?

In answering this question, the examiner must accept as true the Veteran's lay assertion that he experienced knee injuries during basic training and was told that he tore ligaments in his knees.

c.  As to any low back disability, is it at least as likely as not (i.e., 50 percent or greater probability) that any such disability had its onset in service or is otherwise related to active service?

In answering this question, the examiner must comment on the November 1975 Report of Medical Examination showing abnormality for "spine, other musculoskeletal."

d.  As to any hip disability, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability was either (a) caused or (b) aggravated by the Veteran's bilateral knee disabilities?

In answering this question, the examiner must comment on Dr. M.K.'s August 2013 statement that the Veteran developed a compensatory problem in his bilateral sacroiliac joints due to an abnormal gait caused by ligamentous damage in his knees.

e.  As to any low back disability, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability was either (a) caused or (b) aggravated by the Veteran's bilateral knee disabilities?

In answering this question, the examiner must comment on Dr. M.K.'s August 2013 statement that the Veteran developed a compensatory problem in his bilateral sacroiliac joints due to an abnormal gait caused by ligamentous damage in his knees.

Comprehensive rationales must be provided for each opinion(s) rendered.

4.  If and only if it is determined that the Veteran's knee disability, low back disability or hip disability is etiologically related to service, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, to include major depressive disorder, mood disorder, and anxiety disorder, was either (a) caused or (b) aggravated by a diagnosed low back, bilateral knee, and/or bilateral hip disability?

Comprehensive rationales must be provided for each opinion(s) rendered.

5.  If the benefits sought on appeal remain denied, the issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

